DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07 January 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8, 10, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 10,113,826 issued to Bray (Bray).
Regarding claim 1, Bray discloses a firearm suppressor (Element 100, See at least Figure 1) comprising: an elongated core comprising at least one series of ports extending radially from a bore to an exterior surface of the core (Element 102 with ports 304, See at least Figure 3a), where the at least one series of ports is disposed linearly along a longitudinal axis of the core (See Figures, clearly illustrated), and where the elongated core comprises at least one annular channel formed in the exterior surface of the core and disposed between adjacent pairs of the ports (Each port 304 forms a channel that fluidly couples an interior surface of the core 102 with an exterior surface, See at least Col. 5 Lines 4-6); a baffle sleeve disposed around the core (Element 104, See at least Figure 1), the baffle sleeve having at least one uninterrupted fluid pathway extending along the exterior surface of the baffle sleeve and formed by interdigitated baffle ridges (See Figures, clearly illustrated and at least Col. 6 Lines 22-42); and an outer tube disposed around the baffle sleeve (Element 112, See at least Figures 1 and 8a).
Regarding claim 2, Bray further discloses where the at least one series of ports extending radially from the bore comprises two series of ports extending radially from the bore (See Figures, clearly illustrated).
Regarding claim 3, Bray further discloses where each port of the at least one series of ports extends outward radially from the bore at a non-orthogonal angle (See Figures, clearly illustrated and at least Col. 5 Lines 25-29).
Regarding claim 4, Bray further discloses where each port of the at least one series of ports is angled toward a muzzle end of the elongated core (See Figures, clearly illustrated and at least Col. 5 Lines 25-29).
Regarding claim 5, Bray further discloses where the non-orthogonal angle is in a range of between about 5 and 80 degrees (See Figures, clearly illustrated and at least Col. 5 Lines 25-29)..
Regarding claim 6, Bray further discloses where the baffle sleeve further comprises a plurality of port openings that fluidly couple an interior surface of the baffle sleeve with an exterior surface of the baffle sleeve, and where at least one of the plurality of port openings is positioned such that the at least one of the plurality of port openings is aligned with at least one port of the at least one series of ports (See Figures, clearly illustrated and at least Col. 6 Lines 33-39).
Regarding claim 7, Bray further discloses where the elongated core comprises a stem extending outward from an exhaust block (See Figures, clearly illustrated).
Regarding claim 8, Bray further discloses where the stem is configured to receive a baffle sleeve retainer and a plurality of forward baffles (See Figures, clearly illustrated).
Regarding claim 10, Bray further discloses where each of the plurality of forward baffles comprises at least one vane configured to direct exhaust gasses in either one of a clockwise direction or a counterclockwise direction (See Figures and at least Col. 8 Lines 34-41).
Regarding claim 14, Bray further discloses where each of the forward baffles comprises a key in an opening that is configured to engage an indexing slot in the stem to rotationally index each of the forward baffles with respect to the elongated core (704 and see at least Col. 8 Lines 45-49).
Regarding claim 15, Bray further discloses where the elongated core further comprises a base having a diameter greater than the elongated core, where the base forms a platform for receiving the baffle sleeve and the outer tube (See Figures and at least Col. 6 Lines 7-10).
Regarding claim 16, Bray discloses a core (102) of a firearm suppressor (100, See at least Figure 1), the core comprising: at least one series of ports extending radially from a bore to an exterior surface of the core (See at least Figure 3a, clearly illustrated), where the at least one series of ports is disposed linearly along a longitudinal axis of the core (See at least Figure 3a, clearly illustrated), and where the core comprises at least one annular channel formed in the exterior surface of the core and disposed between adjacent pairs of the ports (Each port 304 forms a channel that fluidly couples an interior surface of the core 102 with an exterior surface, See at least Col. 5 Lines 4-6); and a stem extending outward from an exhaust block, where the stem is configured to receive a baffle sleeve retainer (See Figures, clearly illustrated).
Regarding claim 17, Bray further discloses where the stem is configured to receive a plurality of forward baffles (110, See at least Figure 1, clearly illustrated).
Regarding claim 18, Bray further discloses where each of the plurality of forward baffles comprises at least one vane configured to direct exhaust gasses in either one of a clockwise direction or a counterclockwise direction (In the illustrated implementation, the baffles 110 are offset one quarter rotation (90 degrees) forcing the gasses to make one full rotation prior to exiting the outer tube of the suppressor since there are 4 baffles.  Each forward baffle 110 may incorporate a non-planar surface or 
Regarding claim 19, Bray further discloses where the core is further configured with a base, where the base is configured to support a baffle sleeve (See at least Col. 6 Lines 7-10).
Regarding claim 20, Bray discloses a baffle sleeve (104) of a firearm suppressor (100, See at least Figure 1) having a core with a plurality of radially extending ports and at least one annular channel formed between adjacent pairs of the plurality of radially extending ports (102, 304, See at least Figure 3a, clearly illustrated, and at least Col. 5 Lines 4-6), the baffle sleeve comprising: a plurality of uninterrupted fluid pathways formed on an exterior surface of the baffle sleeve and extending from a first end of the baffle sleeve to a second end of the baffle sleeve, where each of the plurality of uninterrupted fluid pathways is defined by a plurality of interdigitated baffle ridges (See at least Col. 6 Lines 22-42), where the plurality of interdigitated baffle ridges of each of the plurality of uninterrupted fluid pathways defines a laterally serpentine pathway along a longitudinal axis (See at least Col. 6 Lines 55-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray in view of U.S. Patent 10,054,384 issued to Marfione (Marfione).
Regarding claim 9, Bray does not specifically disclose where the baffle sleeve retainer comprises a plurality of annularly arranged passages.
Marfione, a related prior art reference, discloses where the baffle sleeve retainer comprises a plurality of annularly arranged passages (See Figures, clearly illustrated and at least Col. 5 Lines 47-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bray with the noted teachings of Marfione.  The suggestion/ motivation for doing so would have been to allow greater gas flow into the expansion chambers to reduce sound.
Regarding claim 11, Bray discloses a forward baffle retainer comprising a threaded surface configured to thread into an end of the outer tube (Retainer nut 111 has a threaded interior and as such could be configured to adapt to a thread in the outer tube, Figure 1).  Bray does not specifically disclose the forward baffle retainer comprising a threaded outer surface.
Marfione, a related prior art reference, discloses a forward baffle retainer comprising a threaded outer surface (See at least Figure 6, clearly illustrated).

Regarding claim 12, Marfione further discloses an end cap configured to couple to the forward baffle retainer (See at least Figure 6, clearly illustrated).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray in view of Marfione as applied to claim 12 above, and further in view of U.S. Pre-Grant Publication 2018/0356173 by Dorne et al (Dorne).
Regarding claim 13, Bray as modified by Marfione as indicated above fails to disclose where the end cap comprises at least one direction vane configured to rotationally direct exhaust gasses as the exhaust gasses leave the firearm suppressor.
Dorne, a related prior art reference, discloses a firearm suppressor where the end cap comprises at least one direction vane configured to rotationally direct exhaust gasses as the exhaust gasses leave the firearm suppressor (See at least Paragraph 0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Bray as modified by Marfione above with the noted teachings of Dorne.  The suggestion/ motivation for doing so would have been to direct the muzzle gasses to correct for muzzle rise or twist as indicated by Dorne.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641